36 N.J. 129 (1961)
175 A.2d 622
AMERICAN BUDGET CORP., A CORPORATION OF NEW JERSEY, FRANK COLEMAN, ROGER WALKER, ANN B. SMITH, JOSEPH McGRATH, FRANK CURTIN, CAROL HAYDOCK AND MICHAEL HAYDOCK, PLAINTIFFS-APPELLANTS,
v.
DAVID D. FURMAN, ATTORNEY GENERAL OF THE STATE OF NEW JERSEY AND BRENDAN T. BYRNE, PROSECUTOR OF ESSEX COUNTY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 8, 1961.
Decided November 20, 1961.
Mr. Victor W. Stein argued the cause for the appellants (Messrs. Hilowitz & Stein, attorneys).
Mr. David Landau argued the cause for the respondents (Mr. David D. Furman, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Mintz in the Superior Court, Chancery Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.